Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles, dated April 30, 2001, which confirmed the findings of an Administrative Law Judge, made after a hearing, that the petitioner violated New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9), and imposed a penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Judicial review of an administrative determination made after a hearing is limited to whether the determination is supported by substantial evidence based upon the entire record (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176,180 [1978]; Matter of L. Camino Trucking v Martinez, 5 AD3d 597, 598 [2004]). Moreover, “ ‘[t]he courts may not weigh the evidence or reject the choice made by [such agency] where the evidence is conflicting and room for choice exists’ ” (Matter of Berenhaus v Ward, 70 NY2d 436, 444 [1987], quoting Matter of Stork Rest. v Boland, 282 NY 256, 267 [1940]; see Matter of DeLaurie Assoc. v Martinez, 11 AD3d 535 [2004]; Matter of Clinton Ave. Constr. Corp. v Martinez, 8 AD3d 273 [2004]; Matter of Scara-Mix, Inc. v Martinez, 305 AD2d 418 [2003]). Since the determination was supported by substantial evidence, we decline to disturb it.
The petitioner’s remaining contention is unpreserved for appellate review. S. Miller, J.P., Krausman, Rivera and Covello, JJ., concur.